Anders.wpd




NO. 12-01-00320-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



EDWARD COX,§
	APPEAL FROM THE 241ST
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




PER CURIAM
	Appellant Edward Cox appeals his conviction for the offense of theft.  We affirm.
	Appellant pleaded guilty to the state jail felony offense of theft pursuant to a plea bargain
agreement.  Based upon a written stipulation of evidence, the trial court found that the evidence
supported Appellant's guilt but deferred a finding of guilt and placed Appellant on deferred
adjudication probation for a period of three years.  Appellant did not appeal at that time. 
	Six months later, the State filed a motion to proceed to final adjudication and revoke
Appellant's probation alleging several violations of the terms and conditions of probation.  Based
upon Appellant's plea of true to the allegations in the motion to adjudicate, the trial court found the
allegations to be true.  Subsequently, the trial court adjudicated Appellant's guilt, revoked
Appellant's probation, and assessed punishment at two years of imprisonment.
 Appellant's counsel has filed an Anders brief stating that the appeal is wholly frivolous and
without merit.  See Anders v. California, 386 U.S. 738 (1967).  Counsel's brief does not advance
any arguable grounds of error, but does contain a professional evaluation of the record demonstrating
why, in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807,
812 (Tex. Crim. App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974). 
Counsel served a copy of his brief on Appellant, and though Appellant was advised of his right to
file a pro se brief by counsel and by this court, he has not done so.
	We have reviewed the record and counsel's brief.  We find nothing in the record that might
arguably support the appeal.  We conclude the appeal is wholly frivolous and without merit. 
	We affirm the trial court's judgment and grant counsel's motion to withdraw.

Opinion delivered June 28, 2002.
Panel consisted of Worthen, J., and Griffith, J.























DO NOT PUBLISH